Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The status of the claims is as follows:
	Claims 1-5 filed 8 November 2021 are pending
	Claims 1-5 have hereby been examined.

Priority
 	The present application filed on 8 November 2021, is the national phase of PCT application PCT/CA2020/050527 having an international filing date of 22 April 2020, which claims the benefit of U.S. provisional application number 62/846837 filed on 13 May 2019. 
Acknowledgment is made of applicant’s foreign priority and receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is drawn to a method of reducing pathogens on plant leaves comprising: determining the optimal frequency of foliar spraying a plant species with CO2 infused water.  It is unclear the metes and bounds of “optimal”. Is it the optimal frequency to ensure the dead of the pathogen? Is it the optimal frequency that maintains plant health? Is it a balance in between the death of the pathogen and the health of the plant? The specification states that a “coarse measure” of optimal frequency is yellowing of the leaves or to measure the level of chlorophyll A but has no mention of reducing pathogens on plant leaves in the definition.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over The Newswire (2017. BlueOcean NutraSciences CO2 Gas Infusion Team in Place to Accelerate Cannabis & Algae Growth.) in view of Evans (2014.Liquid Fertilization, Controlled-release, and Slow-Release Fertilizers).

The claims are drawn to a method of reducing pathogens on plant leaves comprising determining the optimal frequency of foliar spraying a plant species with CO2-infused water and foliar spraying a plant of that plant species with CO2-infused water at the determined optimal frequency wherein the optimal frequency is the highest frequency which does not harm a sample plant of the plant species.  The claims are further drawn to wherein determining the optimal frequency of foliar spraying with CO2-infused water comprises selecting a low frequency of foliar spraying, foliar spraying a sample plant at the selected frequency, if no yellowing of the leaves is observed, increasing the frequency of foliar spraying, repeating the preceding two steps until yellowing or unacceptable yellowing of the leaves is observed and determining the optimal frequency to be the final frequency of foliar spraying used.  The claims are further drawn to wherein determining the optimal frequency of foliar spraying with CO2-infused water comprises measuring the baseline level of chlorophyll A within a sample plant, selecting a low frequency of foliar spraying, foliar spraying sample plants of the plant species with CO2 infused water at the selected frequency, measuring the current level of chlorophyll A within the sample plant, if the measured level of chlorophyll A is the same as the baseline level, increasing the frequency of foliar spraying, repeating the preceding three steps until the measure level of chlorophyll A of the sample plant is below the baseline level, and determining the optimal frequency to be the final frequency of foliar spraying use. 

	The Newswire states that water foliar spraying of dissolved CO2 targeted at cannabis and other plant leaf stomata accelerated CO2 uptake and therefore should enhance growth rates [0002]. The Newswire discloses that side by side plant growth trials will be conducted to determine incremental growth, yield and quality using CO2 gas infused water [0002]. Studies in 2009-2010 have demonstrated 200-300% algae growth and tests in 2013 have demonstrated acceleration of hydroponic lettuce growth by up to 100% [0002]. The CEO of BlueOcean states that dissolving CO2 gas into water for foliar spray could accelerate above ground commercial marijuana, cash produce (i.e. lettuce), flowers, urban micro greens and other high value photosynthetic plant growth beyond just algae [0004].

	Although The Newswire teach spraying CO2-infused water to increase growth, yield and quality of plants, it would naturally follow that the leaves sprayed with CO2-infused water would have reduced pathogens on plant leaves. 

	It would have been obvious at the time the invention was made to spray plants with CO2-infused water to increase growth, yield and quality and thereby reducing pathogens on plant leaves. The Newswire suggests spraying a number of commercial crops  to increase above ground crops. It would also be obvious to determine the optimal frequency of foliar spraying a plant species with CO2-infused water and spray a plant with CO2-infused water at the determined optimal frequency. Optimizing growth parameters in agricultural plants is commonly practiced in plant husbandry and the agricultural industry. One would have been motivated to spray plants with CO2-infused water and optimize the frequency in order in increase growth, yield and quality.  One would have had a reasonable expectation of success give the success that has been shown in algae and lettuce crops. 
Although The Newswire does not disclose methods to determine the optimal frequency of foliar spraying a plant species with CO2-infused water, one skilled in the art at the time the invention was made would have been motivated to optimize such parameters to increase growth, yield and quality and decrease yellowing and maintaining chlorophyll A levels as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as optimizing the frequency of foliar spraying to decrease delirious effects and increase plant vitality is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular frequency of foliar spraying is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. For example, with regards to liquid fertilizers, Evans teach that a constant liquid fertilization program is often preferred to a periodic feed program. This is because when a high concentration of fertilizer is applied, the concentration of nutrients may exceed the optimal concentration (and E.C. level may exceed optimal). Over time, the levels drop into the optimal range. With more time, levels continue to drop and if enough time occurs between fertilizations, the mineral nutrient levels may drop to below optimal before fertilization is repeated. With a constant liquid fertilization program, the nutrients may more precisely be maintained within an optimal range for the crop [Liquid Fertilization with Water-Soluble Fertilizers section]. Electrical conductivity below desired levels is an indicator that the fertility level is below optimal and the fertilizer concentration being applied needs to be increased (or the frequency of fertilization increased) [Electrical Conductivity section]. Liquid fertilization is most common with greenhouse crops and using liquid fertilizers, the composition, concentration and frequency of nutrient delivery can be readily changed as needed [Liquid Fertilization with Water-Soluble Fertilizers section]. The objective in a fertilization program is to maintain each element within an optimal range throughout the crop cycle and the optimal concentration for any given mineral nutrient may be different for different crops and different growth stages of the crop [Amount of Mineral Elements section]. 

The teachings of The Newswire and Evans make obvious the invention encompassed by claims 1-5.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al (20 April 1999; US5,894,696) in view of Evans (2014.Liquid Fertilization, Controlled-release, and Slow-Release Fertilizers).
The scope of the claims are discussed supra.

	Ando et al teach a method of effectively supplying terrestrial plants e.g. farm products such as fruits and vegetables, planted trees and the like with a solution useful for raising of the terrestrial plants, so that a photosynthesis is activated in the terrestrial plants and the growth of the terrestrial plants can be accelerated to provide improved yield and quality of farm products and the like [col. 1, lines 5-13]. Ando et al teach that there is no limitation on the water to be electrolyzed and can include potable water, an underground water, a well water or an industrial water may be used [col. 7, lines 55-58]. Ando et al teach that the carbon dioxide is a main component dissolved in the solution to be supplied and that a preferable concentration range of the solution is a range in which the content of the carbon dioxide is of 10-2000 mg/liter at room temperature [para. bridging cols. 7 and 8]. Ando et al teach that the spray test was carried out for two months from June 1 to July 31 in a fig orchard and that the solution of the plant promotion substance was sprayed onto the leaf surfaced for the fig trees by ten liters per tree at seven o’clock every morning [col. 11, lines 1-10]. The test results showed that better effects were provided in the example in every respect of the tree vigor, the date of maturity, the degree of sugar and the yield. It was demonstrated that the effects were achieved by the supply of the solution resulted from the electrolysis conducted through the carbonaceous electrode [col. 11, lines 31-36]. 

Although Ando teach spraying CO2-infused water resulting from the electrolysis conducted through the carbonaceous electrode increased vigor, maturity, sugar content and yield, it would naturally follow that the leaves sprayed with CO2-infused water would have reduced pathogens on plant leaves. 

	It would have been obvious at the time the invention was made to spray plants with CO2-infused water to increase vigor, maturity, sugar content and yield and thereby reducing pathogens on plant leaves. Ando teach spraying fig orchards increase vigor, maturity, sugar content and yield. It would also be obvious to determine the optimal frequency of foliar spraying a plant species with CO2-infused water and spray a plant with CO2-infused water at the determined optimal frequency. Optimizing growth parameters in agricultural plants is commonly practiced in plant husbandry and the agricultural industry. One would have been motivated to spray plants with CO2-infused water and optimize the frequency in order in increase vigor, maturity, sugar content and yield.  One would have had a reasonable expectation of success give the success that has been shown in fig trees. 
Although Ando et al does not disclose methods to determine the optimal frequency of foliar spraying a plant species with CO2-infused water, one skilled in the art at the time the invention was made would have been motivated to optimize such parameters to increase growth, yield and quality and decrease yellowing and maintaining chlorophyll A levels as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as optimizing the frequency of foliar spraying is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. In the absence of any showing of criticality or unexpected results, the particular frequency of foliar spraying is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. For example, with regards to liquid fertilizers, Evans teach that a constant liquid fertilization program is often preferred to a periodic feed program. This is because when a high concentration of fertilizer is applied, the concentration of nutrients may exceed the optimal concentration (and E.C. level may exceed optimal). Over time, the levels drop into the optimal range. With more time, levels continue to drop and if enough time occurs between fertilizations, the mineral nutrient levels may drop to below optimal before fertilization is repeated. With a constant liquid fertilization program, the nutrients may more precisely be maintained within an optimal range for the crop [Liquid Fertilization with Water-Soluble Fertilizers section]. Electrical conductivity below desired levels is an indicator that the fertility level is below optimal and the fertilizer concentration being applied needs to be increased (or the frequency of fertilization increased) [Electrical Conductivity section]. Liquid fertilization is most common with greenhouse crops and using liquid fertilizers, the composition, concentration and frequency of nutrient delivery can be readily changed as needed [Liquid Fertilization with Water-Soluble Fertilizers section]. The objective in a fertilization program is to maintain each element within an optimal range throughout the crop cycle and the optimal concentration for any given mineral nutrient may be different for different crops and different growth stages of the crop [Amount of Mineral Elements section]. 

The teachings of Ando et al and Evans make obvious the invention encompassed by claims 1-5.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27 and 32 of copending Application No. 16/101377 in view of Evans (2014.Liquid Fertilization, Controlled-release, and Slow-Release Fertilizers) Both applications apply a foliar spray comprising carbon dioxide infused water. The instant application is drawn to determining the optimal frequency of foliar spraying of CO2-infused water and the copending application is drawn to the specific concentration of CO2. 
One skilled in the art at the time the invention was made would have been motivated to optimize parameters such as concentration and frequency of spraying to increase growth, yield and quality and decrease yellowing and maintaining chlorophyll A levels as a matter of routine optimization and experimentation.  The adjustment of particular conventional working parameters such as optimizing the frequency of foliar spraying and concentration is deemed to be merely a matter of selection and routine optimization that is well within the purview of the skilled artisan.  Accordingly, this type of modification would have been no more than an effort to optimize results. The particular frequency of foliar spraying and concentration is an obvious variation of what was taught in the prior art and could be arrived at during routine experimentation/optimization. For example, with regards to liquid fertilizers, Evans teach that a constant liquid fertilization program is often preferred to a periodic feed program. This is because when a high concentration of fertilizer is applied, the concentration of nutrients may exceed the optimal concentration (and E.C. level may exceed optimal). Over time, the levels drop into the optimal range. With more time, levels continue to drop and if enough time occurs between fertilizations, the mineral nutrient levels may drop to below optimal before fertilization is repeated. With a constant liquid fertilization program, the nutrients may more precisely be maintained within an optimal range for the crop [Liquid Fertilization with Water-Soluble Fertilizers section]. Electrical conductivity below desired levels is an indicator that the fertility level is below optimal and the fertilizer concentration being applied needs to be increased (or the frequency of fertilization increased) [Electrical Conductivity section]. Liquid fertilization is most common with greenhouse crops and using liquid fertilizers, the composition, concentration and frequency of nutrient delivery can be readily changed as needed [Liquid Fertilization with Water-Soluble Fertilizers section]. The objective in a fertilization program is to maintain each element within an optimal range throughout the crop cycle and the optimal concentration for any given mineral nutrient may be different for different crops and different growth stages of the crop [Amount of Mineral Elements section]. 
This is a provisional nonstatutory double patenting.

Conclusion
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M REDDEN whose telephone number is (571)270-0298. The examiner can normally be reached 730-6 Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571) 272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN M REDDEN/Primary Examiner, Art Unit 1661